IN THE SUPREME COURT OF THE STATE OF DELAWARE

MAURICE C. LAND,                          §
                                          §     No. 5, 2016
      Defendant Below-                    §
      Appellant,                          §     Court Below: Superior Court
                                          §     of the State of Delaware
      v.                                  §
                                          §
STATE OF DELAWARE,                        §     ID No. 1408007675A
                                          §
      Plaintiff Below-                    §
      Appellee.                           §

                          Submitted: November 16, 2016
                            Decided: January 10, 2017

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                    ORDER

      On this 10th day of January 2017, it appears to the Court that:

      1. Appellant, Maurice Land, appeals from a Superior Court jury verdict finding

him guilty of Robbery First Degree, Possession of a Firearm During the Commission

of a Felony (“PFDCF”), Conspiracy Second Degree, Theft, Tampering with Physical

Evidence, and Resisting Arrest. He makes one claim on appeal. He contends that his

Sixth Amendment right to a speedy trial was violated by the fourteen month delay

between his arrest and trial.

      2. On August 8, 2014, Land was arrested in connection with an armed robbery

that occurred at a Dollar General in Georgetown. Two other men, Christopher Clay

and Booker Martin, were also arrested for their participation in the robbery. Land
was subsequently indicted on a number of charges stemming from the robbery on

November 17, 2014. He was not able to make bail.

          3. Ordinarily, defendants indicted together should be tried together.1 The

Superior Court scheduled a joint trial for Land, Clay and Martin to be held on March

9, 2015. On December 29, 2014, the State complied with discovery requests. A case

review was originally scheduled for January 5, 2015. The matter was continued,

however, at the defendants’ request. On January 30, 2015, Clay filed a motion to

suppress evidence, and the court scheduled an evidentiary hearing on the motion for

February 17, 2015.

          4. At the request of the State, the evidentiary hearing was continued because

the Deputy Attorney General assigned to the case had other matters scheduled for that

day. The hearing was rescheduled for April 1, 2015. As a result, the joint trial date

was rescheduled for April 27, 2015. Then on March 31, 2015, Martin’s counsel

requested a continuance because his wife had had a baby. The court rescheduled the

trial for June 8, 2015. In May 2015, Martin requested another continuance in order

to retain private counsel. The joint trial was rescheduled for July 27, 2015.

          5. On June 4, 2015, Land filed a motion to dismiss asserting his Sixth

Amendment right to a speedy trial. On June 12, 2015, Land’s motion to dismiss was



1
    Floudiotis v. State, 726 A.2d 1196, 1210 (Del. 1999).

                                                  2
denied.

         6. The trial court held the evidentiary hearing for Clay’s suppression motion

on June 9, 2015. Land and his counsel took no part in the motion. The motion was

denied, but defense counsel for both Clay and Martin filed                a “motion for

reconsideration” which was denied on July 16, 2015.

         7. On July 14 and 15, 2015, both of Land’s co-defendants filed motions to

sever.     On July 17, 2015, the court denied the motions to sever as to the co-

defendants, but severed some of the charges. In addition, counsel for the co-

defendants filed other motions with the court.         Both Clay and Martin filed new

motions to suppress that were denied on July 24, 2015. Clay filed a motion to compel

additional discovery which was also denied on July 24, 2015.

         8. Finally, during a conference on July 27, 2015, the day of trial, Land objected

to the State’s desired use of a surveillance video of the robbery. An evidentiary

hearing was scheduled for August 25, 2015 which resulted in a continuance of the

trial date to October 12, 2015. The court ruled that the video was admissible, and

trial began on October 12, 2015. Land was convicted and later sentenced to fifty

years of Level V incarceration for the Robbery charge and the PFDCF charge, with

varying degrees of probation for the remaining charges. This appeal followed.

         9. Land claims that the State violated his Sixth Amendment right to a speedy



                                             3
trial because there was a fourteen month delay between his arrest and his trial. “This

Court reviews claims alleging an infringement of a constitutionally protected right de

novo.”2

       10. In Barker v. Wingo, the United States Supreme Court developed a

balancing test to determine whether a defendant has been deprived of his right to a

speedy trial under the Sixth Amendment of the United States Constitution.3 The court

identified four factors that should be considered when determining whether a

defendant has been deprived of his right to a speedy trial under the Sixth Amendment:

“the length of the delay, the reason for the delay, the defendant’s assertion of his

right, and the prejudice to the defendant.”4 The factors are related and no one factor

is conclusive.5

       11. A defendant’s right to a speedy trial “attaches as soon as the defendant is

accused of a crime through arrest or indictment whichever occurs first.”6 The length

of delay is a threshold factor.7 Unless the length of delay is determined to be

“presumptively prejudicial” the court does not assess the additional factors.8 This


2
  Page v. State, 934 A.2d 891, 896 (Del. 2007).
3
  Barker v. Wingo, 407 U.S. 514, 530 (1972) (adopted by this Court in Johnson v. State, 305 A.2d
622, 623 (Del. 1973)).
4
  Barker, 407 U.S. at 530.
5
  Middlebrook v. State, 802 A.2d 268, 273 (Del. 2002) (citing Barker, 407 U.S. at 533).
6
  Id. at 273.
7
  Barker, 407 U.S. at 530.
8
  Id.

                                               4
Court has previously determined “that if the delay between arrest or indictment and

trial exceeds one year” the Court will then consider the additional three factors. 9 In

this case, the delay between Land’s arrest and trial date (August 9, 2014 to October

12, 2015) is greater than one year, and therefore an examination of the additional

Barker factors is appropriate.

       12. We next consider the reasons for the delay. The United States Supreme

Court has found that different weight should be attributed for the various reasons

causing the delay.10 Deliberate attempts by the government to delay a trial should be

weighed heavily in favor of the defendant.11 In the same vein, a defendant who

prolongs the matter cannot solely blame the government for the resultant delay.12

       13. Here, almost all of the delay was caused by defense motions, particularly

the suppression motion filed by Land’s co-defendant, Clay, as well as Land’s

objection to the State’s use of surveillance footage at trial. This Court has held that

delays caused by a co-defendant’s motions are “not chargeable to the prosecution.”13

We have also stated that delays caused by a co-defendant’s motions are not




9
  Cooper v. State, 2011 WL 6039613 *1, *7 (Del. Dec. 5, 2011).
10
   Barker, 407 U.S. at 531.
11
   Id.
12
   Cooper, 2011 WL 6039613, at *7.
13
   Latson v. State, 146 A.2d 597, 600 (Del. 1958) (citing Garner v. State, 145 A.2d 68, 75 (Del.
1958)).

                                               5
attributable to either the State or the defendant.14 This second factor does not weigh

in the Land’s favor.

       14. The third Barker factor examines the defendant’s assertion of the right to

a speedy trial. Here, Land asserted his right in the form of a motion to dismiss for a

violation of his right to a speedy trial on June 4, 2015. This factor favors Land.

       15. The final factor, prejudice to the defendant, “should be assessed in light

of the interests. . . the speedy trial right was designed to protect.”15 The United States

Supreme Court has identified three of these interests: “(i) to prevent oppressive

pretrial incarceration, (ii) to minimize anxiety and concern of the accused; and (iii)

to limit the possibility that the defense will be impaired.”16

       16. The first interest, to prevent oppressive pre-trial incarceration, weighs in

favor of Land because he was incarcerated during the delay.

       17. With regard to the second interest under the prejudice prong, Land alleges

that the pre-trial incarceration caused a great deal of stress and apprehension. In his

opening brief, Land’s counsel states that Land “was under the constant stress and

apprehension of having his life forever altered by the possibility of a guilty verdict.”17

Based on Land’s record, which was disclosed by Land’s counsel, Land “has spent the

14
   See Collier v. State, 1988 WL 113300, at *2 (Del. Sept. 23, 1988) (holding that the continuances
caused by a co-defendant were “not the fault of either party.”).
15
   Barker, 407 U.S. at 532.
16
   Id.
17
   Appellant’s Opening Br. at 16.

                                                6
vast majority of his life incarcerated.”18 In 1974, Land was sentenced to a ten year

prison term at the age of sixteen.19 Next in 1979, Land was sentenced to a thirty-four

year prison term.20 However, mere assertions of stress and apprehension do not

equate to true prejudice to the defendant. This factor does not weigh in Land’s favor.

         18. Land makes no claim that his defense was impaired in anyway due to the

delay in trial.21 Thus, as a whole, the fourth Barker factor does not weigh in Land’s

favor.

         19. When all factors are considered, those carrying the greatest weight are that

substantially all of the delay was caused by pre-trial activities of Land and his co-

defendants, and Land was not prejudiced in the preparation of his defense.

Accordingly, Land’s speedy trial claim must be denied.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ James T. Vaughn, Jr.
                                                     Justice




18
   Id. at 8.
19
   Id.
20
   Id.
21
   Id. at 15-16.

                                             7